State of New York                                            MEMORANDUM
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 28
 In the Matter of Mental Hygiene
 Legal Service, &c.,
          Appellant,
       v.
 Kerry Delaney, &c. et al.,
          Respondents,
 et al.,
          Respondent.




 Shannon Stockwell, for appellant.
 Laura Etlinger, for respondents Kerry Delaney, &c. et al.
 Autistic Self Advocacy Network, et al., and The Arc New York, amici curiae.




 MEMORANDUM:

       The appeal should be dismissed without costs, upon the ground that the issues

 presented are moot.

                                          -1-
                                           -2-                                       No. 28

       The subject child, a 16-year-old with developmental disabilities, was admitted into

the emergency room of respondent Champlain Valley Physicians Hospital (hospital) after

an incident at school during which she became unmanageable.             When the hospital

determined that the child did not require in-patient psychiatric or medical care and sought

to discharge the child, her mother declined to take her home based on concerns for the

safety of the child’s sibling. The child’s school district sought to remedy the situation by

placing the child in a residential school, but no such school could accommodate her at that

time. Respondent New York State Office for People with Developmental Disabilities

(OPWDD)—which facilitates the provision of various services to children with

developmental disabilities pursuant to a Medicaid waiver program—tried to find the child

a temporary, residential placement at a suitable facility, but none had appropriate

accommodations for children. OPWDD then increased the funds allocated to the child,

who had previously been determined eligible to receive in-home services under the

Medicaid waiver program, so that her mother could hire additional in-home services, but

no qualified local providers were immediately available. During the several weeks that a

placement or provider for in-home services was sought, the child remained in the

emergency room.


       Petitioner Mental Hygiene Legal Services, on behalf of the child, commenced this

combined CPLR articles 70 and 78 special proceeding and declaratory judgment action

against the hospital, OPWDD, and respondent New York State Department of Health

(DOH).     Specifically, petitioner sought the child’s immediate discharge from the


                                           -2-
                                           -3-                                       No. 28

emergency room; a “safe discharge plan upon her release;” a determination that “it is

arbitrary and capricious for OPWDD and DOH to fail to provide community habilitation

and respite services” to the child; a declaration that the child’s “confinement in a

segregated, isolated emergency room” violated her statutory rights; to enjoin respondents

from “segregat[ing]” the child in the emergency room and to require that the child be

afforded community habilitation and respite services “with reasonable promptness” under

the Medicaid Act to “enable her to be discharged from the emergency room;” and to seal

the records of this proceeding. In essence, the petition alleged that OPWDD’s service

model and programs for children were inadequate.


       At a scheduled hearing on the matter, the parties advised Supreme Court that the

child had been discharged from the emergency room to a suitable placement at a residential

school. Petitioner declined Supreme Court’s offer to adjourn the matter until longer-term

placement was secured. Instead, petitioner sought entry of a final order dismissing the

proceeding, indicating a desire to appeal expeditiously from the court’s ruling.

       During the pendency of petitioner’s appeal to the Appellate Division, the child was

unconditionally placed in the residential school.

       On appeal, petitioner did not dispute that habeas relief was no longer available, nor

did it seek to challenge the adequacy of the subject child’s ultimate discharge or

placement—the primary relief sought in the petition. The Appellate Division affirmed,

determining that the matter was moot but applying the exception to the mootness doctrine



                                           -3-
                                           -4-                                       No. 28

to reach petitioner’s arguments (176 AD3d 24, 30-31 [3d Dept 2019]), which it rejected on

the merits (id. at 31-37).

       Petitioner does not contest that the matter is moot. Nevertheless, petitioner urges

this Court to apply the exception to the mootness doctrine, as the Appellate Division did

below, to reach the merits of its challenges to respondents’ compliance with or

implementation of various statutes relating to the provision of services to children with

disabilities. However, it is undisputed that, during the pendency of petitioner’s appeal to

this Court, OPWDD developed a new program, Crisis Services for Individuals with

Intellectual and/or Developmental Disabilities ([CSIDD] 14 NYCRR 635-16.1 et seq.),

aimed at preventing persons with developmental disabilities from experiencing a crisis that

may result in hospitalization and thereby reducing the likelihood of these issues recurring.

At oral argument before this Court, counsel for OPWDD and DOH represented that the

services provided by CSIDD are now available throughout the entirety of the State of New

York, and particularly in the region where the child resided. Given the intervening material

alterations of the service programs challenged in the petition, we decline to invoke the

exception to the mootness doctrine under the unique circumstances of this case (see

generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Because we

dismiss on mootness grounds, we have no occasion to address the substance of the

Appellate Division’s order. Of course, should unfortunate extended hospitalizations give

rise to new litigation, we take no position on any future challenges to the efficacy of

OPWDD’s current programs.


                                           -4-
RIVERA, J. (dissenting):

      Petitioner is a child with complex developmental disabilities who alleges that she

was confined for weeks to an emergency room bed in a local general hospital because

respondents approved, but failed to provide, necessary community habilitation and respite

                                          -1-
                                            -2-                                       No. 28

services, as required by state and federal law.1 These allegations are reminiscent of claims

from the litigation of the 1970s when disabled people were institutionalized in settings that

failed to meet their basic needs. Petitioner’s counsel, Mental Hygiene Legal Service

(MHLS), and the hospital where she was confined maintain that this was not an aberration,

and that other similarly situated disabled children have languished in emergency rooms

awaiting services. The courts below agreed with respondents that, although the child was

confined to the emergency room during a lengthy waiting period for services approved by

the State, the child cannot maintain a claim for relief under law. That cannot be true where

petitioner challenges a gap in service resulting from the State’s dependence on nonexistent

service providers in her region, which in turn caused her lengthy confinement,

notwithstanding that both state and federal law expressly require the State to ensure

necessary medical services to all eligible persons with developmental disabilities in order

to effectuate the legislative goal of minimizing the risk of institutionalization. Her

assertions are sufficient at the pleading stage. Therefore, I would reverse and remit so that

the lower court may consider whether the State’s delayed process for ensuring the provision

of services is legally permissible.

                                             I.

                                        Background




1
  Mental Hygiene Legal Services and the Attorney General refer to the child as “petitioner”
and I do the same to maintain confidentiality and uniformity of the anonymized reference
throughout this writing.
                                            -2-
                                              -3-                                         No. 28

       To understand what led to the governmental actions challenged on this appeal

requires some historical background on discrimination against persons with disabilities,

especially those with developmental disabilities, the social movement and litigation to end

institutionalization and segregation in state-run facilities, and legislation to protect the civil

rights of the disabled and to fund appropriate services that further the goal of integration in

community settings.

                                               A.

    The Movement from Institutionalization to Deinstitutionalization and Community

                                           Integration

       For decades throughout the United States, many thousands of people with

intellectual and developmental disabilities were segregated from their communities in

massive state-run institutions, more akin to warehouses, where they often suffered physical

and mental abuse, neglect, and isolation from friends, family, and the broader society. In

many instances, the “treatment” afforded to individuals in these institutions “was merely

custodial, more concerned with achieving quiescence and control than in promoting

recovery” (see Samuel R. Bagenstos, The Past and Future of Deinstitutionalization

Litigation, 34 Cardozo L Rev 1, 24 [2012]). The number of people with such disabilities

confined to state-run institutions in the United States peaked at 194,650 in 1967 (see id. at

7-8 [2012], citing Deborah S. Metzel, Historical Social Geography, in Mental Retardation

in America: A Historical Reader 420, 432 [Steven Noll & James W. Trent Jr. eds., 2004]).



                                              -3-
                                              -4-                                        No. 28

       In response to the humanitarian crisis in these institutions, disability rights

supporters pushed for deinstitutionalization. Advocates sought to move individuals with

disabilities out of state-run institutions through litigation and to ensure that such individuals

could receive services and resources necessary to thrive outside of an institutional setting

(see id. at 16, citing Jennifer L. Erkulwater, Disability Rights and the American Social

Safety Net 54 [2006] [“(R)eformers sought as a final goal to replace the asylum with a

community-based system of mental health care, a policy that would allow people with

mental disorders to live in their home neighborhoods and to enjoy all the rights and social

privileges offered to the able-bodied”]).

       In New York, a turning point for the deinstitutionalization movement occurred in

1972, with breaking news of the inhumane conditions at Willowbrook State School, where

thousands of disabled children and adults resided. Millions watched the news coverage and

were horrified by the images (see John J. O’Connor, TV: Willowbrook State School, ‘the

Big   Town’s     Leper    Colony’,    NY     Times,    Feb.   2,   1972,    78,   available    at

https://timesmachine.nytimes.com/timesmachine/1972/02/02/79417203.html). According

to reports, residents were found naked or barely clad, strapped to beds and chairs, left in

squalor in filthy ward rooms (see e.g. id.; see also Benjamin Weiser, Beatings, Burns and

Betrayal: The Willowbrook Scandal’s Legacy, NY Times, Feb. 21, 2020, available at

https://www.nytimes.com/2020/02/21/nyregion/willowbrook-state-school-staten-

island.html). Residents were often left huddled in these rooms, aimless and anxious,

receiving no treatment or educational services. Investigations also revealed that adults and


                                              -4-
                                            -5-                                       No. 28

children were often beaten by the employees (see Eyewitness News, Revisiting

Willowbrook 50 years Later With Reporter Geraldo Rivera [Apr. 1, 2022],

https://abc7ny.com/willowbrook-geraldo-rivera-staten-island-bill-ritter/11575075/       [last

accessed Apr. 5, 2022]). These conditions had long existed. Almost a decade before the

images of Willowbrook revealed to the general public the harsh reality of

institutionalization in America, Senator Robert Kennedy visited the facility in 1964 and

declared that it “borders on a snake pit” (see Weiser).

       In 1973, with those images still fresh in the public mind, one of the most significant

legal challenges to institutionalization took place, when parents of nearly 5,000 residents

of Willowbrook filed suit in federal court. The court found multiple failures by the facility

to protect the physical safety of the disabled children residing there, determined that its

condition was deteriorating rather than improving, and deemed the institution “hazardous

to the health, safety, and sanity of the residents” (New York State Assn. for Retarded

Children v Rockefeller, 357 F Supp 752, 755-756 [ED NY 1973]). Eventually, the court

entered a consent judgment, which established guidelines and certain minimum

requirements for the institution (see id. at 768-770). Although Willowbrook closed its

doors in 1987, problems persist decades later, as reported in a 2020 New York Times article

(see Weiser [noting that “(m)any of the institution’s 2,300 alumni who are alive today still

suffer from mistreatment,” including, in 2019 alone, “97 reported allegations of physical

abuse by group home workers against Willowbrook alumni” and “34 allegations of




                                            -5-
                                            -6-                                       No. 28

psychological abuse and hundreds more of neglect and other mistreatment, like improper

use of restraints or seclusion, medication errors and theft”]).

       The momentum for change continued to build through the 1970s, leading to

legislative and executive action. The enactment of the Supplemental Security Income

program in 1972, which used federal funds to provide cash benefits to people with mental

and developmental disabilities living in the community, further allowed states to reduce

costs by closing their facilities (42 USC § 1381 et seq.). A 1974 Executive Order set forth

the national goal of returning about one-third of the nearly 200,000 people

with developmental disabilities in public institutions to community residential placements

(see Executive Order 11,776 [Nixon] [39 Fed Reg 11865] [1974]). The order also directed

the Justice Department to strengthen the full legal rights of people with mental disabilities

(see id.; see also Breita Linnell & Colleen Wieck, Access to Justice: The Impact of Federal

Courts on Disability Rights, 59 Fed Law 48, 51 [2012]).

       The introduction of Medicaid spurred a shift in funding for people with such

disabilities in state hospitals “from the states’ responsibility to a shared partnership with

the federal government” (see Daniel Yohanna, Deinstitutionalization of People with

Mental Illness: Causes and Consequences, 15 Virtual Mentor 886, 888 [2013]). In 1981,

Congress enacted section 1915 (c) of the Social Security Act, which authorized the

Medicaid Home and Community Based Services (HCBS) waiver program (see 42 CFR §

441.300; 42 USC § 1396n [c]). The HCBS waiver “was designed to provide non-

institutional, community-based services to Medicaid eligible individuals who were either


                                            -6-
                                            -7-                                       No. 28

older or disabled and who, in the absence of the alternative services, would remain

susceptible to being placed in [an institution] or other Medicaid sponsored facility”

(Jonathan G. Lerner & David Pollack, Where Have All the Developmental Centers Gone?

The Federal Push for Community-Based Services for People with Intellectual and

Developmental Disabilities, 43 Cap U L Rev 751, 755 [2015]). As is obvious, the HCBS

waiver program is intended to ensure that people with developmental disabilities are not

unnecessarily institutionalized or segregated (see 42 USC § 1396n [c] [1]).

       The passage of the Americans with Disabilities Act (ADA) in 1990 marked another

success of the deinstitutionalization movement. The ADA is a civil rights act for disabled

persons, structured similarly to the Civil Rights Act of 1964, and prohibits discrimination

on account of disability. After its passage, advocates began to challenge institutionalization

under the ADA, on the theory that large institutions for individuals with mental and

developmental disabilities were discriminating against their residents (see Bagenstos at

29). This approach gained full recognition following the United States Supreme Court’s

decision in Olmstead v L.C. (527 US 581 [1999]). There, the Court held that

unjustified institutionalization could violate the ADA by segregating individuals with

disabilities from their communities (see id. at 587). Specifically, the Court held that the

ADA requires a state to move an individual from an institution to a more integrated setting

when: (1) state treatment professionals have found that community placement is

appropriate for the individual; (2) the move to a less segregated placement is “not opposed

by the affected individual”; and (3) “the placement can be reasonably accommodated,


                                            -7-
                                            -8-                                         No. 28

taking into account the resources available to the State and the needs of others with mental

disabilities” (id.).

                                             B.

Institutionalization, Deinstitutionalization, and Integration of Developmentally Disabled

                                  Individuals in New York

       As the Willowbrook litigation made clear, New York State was not exempt from the

shameful history of institutionalization. Fortunately, since the peak of institutionalization,

the State has made efforts to promote the integration of individuals with mental and

developmental disabilities into their community. For instance, the Office of People with

Developmental Disabilities (OPWDD), part of the State Department of Mental Health, was

created in 1978 with the aim of implementing the Willowbrook consent decree and the

resulting     process    of    deinstitutionalization        (see   OPWDD,      About      Us,

https://opwdd.ny.gov/about-us). Nonetheless, advocates maintain that these efforts have

failed to end the mistreatment of the developmentally disabled, especially children. For

example, more than a decade after the passage of the ADA, “thousands of mentally ill

children and teenagers” were, like petitioner, “trapped” in hospitals because of a lack of

community-based services and treatment options (Carey Goldberg, Children Trapped by

Mental       Illness,   NY      Times,      July        9,     2001,   1,    available      at

https://www.nytimes.com/2001/07/09/us/children-trapped-by-mental-illness.html).          That

appalling situation has persisted and has, for instance, resulted in New York having some

of the longest hospital stays for young people with autism in the country (see Christina

                                            -8-
                                            -9-                                      No. 28

Jewett, Nowhere to Go: Young People with Autism Languish in Hospitals, Kaiser Health

News [Sept. 26, 2017], https://khn.org/news/for-thousands-of-autistic-teens-hospital-ers-

serve-as-home/). Indeed, the president of the Autism Society of America has referred to

the prolonged hospital stays facing children with severe mental and developmental

disabilities as a new form of “warehousing” (id.). All too frequently, the large institutions

of decades past have merely been replaced by hospital emergency rooms.

       State officials have long been aware of these problems and their obligations to

address the unmet needs of persons with developmental disabilities. More than a decade

ago, DOH’s Behavioral Health Reform Work Group recognized that, “[d]espite the

significant spending on behavioral health care, the system offers little comprehensive care

coordination even to the highest-need individuals, and there is little accountability for the

provision of quality care and for improved outcomes for patients” (NY State DOH, Medical

Redesign Team (MRT) Behavioral Health Reform Work Group, Final Recommendations,

at                  3                   [Oct.                   15,                   2011],

https://www.health.ny.gov/health_care/medicaid/redesign/behavioral_health/docs/mrt_be

havioral_health_reform_recommend.pdf; see also id. at 16 [“Families are often served by

a disjointed, overlapping, non- comprehensive and costly series of services”]). Two years

later, New York State’s Report and Recommendations of the Olmstead Cabinet similarly

“[r]ecogniz[ed] the need to build additional community capacity to support people with

developmental disabilities and their families in the community” (Olmstead Cabinet, Report

and Recommendations of the Olmstead Cabinet: A Comprehensive Plan for Serving People


                                            -9-
                                           - 10 -                                         No. 28

with   Disabilities   in   the      Most   Integrated   Setting        at   11    [Oct.   2013],

https://www.criminaljustice.ny.gov/opca/pdfs/9-Olmstead-Cabinet-Report101013.pdf;

see generally, New York State, Olmstead: Community Integration for Every New Yorker,

https://www.ny.gov/programs/olmstead-community-integration-every-new-yorker). In the

face of these well recognized problems, New York’s legislature established the Most

Integrated Setting Coordinating Council, tasked with overseeing the work of the report so

that disabled persons receive care and services in the most integrated settings appropriate

to their individual needs (see Exec Law § 700 [“(T)he legislature hereby finds that it is

incumbent upon New York state to develop and implement a plan to reasonably

accommodate the desire of people of all ages with disabilities to avoid institutionalization

and be appropriately placed in the most integrated setting possible”]). The problems

nonetheless persist because of the fragmentation of service delivery. As aptly described in

the United Hospital Fund’s report, “responsibility for children’s [behavioral health]

services is divided among an array of State and county agencies and the care itself is

provided across many different settings. Children enter through multiple doors and receive

treatment and interventions in various systems with little coordination among them.

Although the State offers many robust and specialized services designed for the neediest

children, the actual delivery of those services is piecemeal and fragmented” (see Elizabeth

Patchias, Medicaid Inst. at United Hosp. Fund, Redesigning Children’s Behavioral Health

Services    in    New      York’s     Medicaid      Program       at        1    [Nov.    2015],

https://uhfnyc.org/media/filer_public/8e/47/8e478b62-ad6e-4b96-828e-

7719e0228b17/childrens-bh-final-1110151.pdf]). This inadequate delivery system places

                                           - 10 -
                                             - 11 -                                 No. 28

children at risk because “complex eligibility pathways for waiver services[] can lead to

uncoordinated and fragmented care, as well as . . . long waits for services such as day

treatment and residential treatment facilities. Furthermore, this design and its resulting

fragmented service array is insufficiently flexible to meet many children’s constantly

changing (behavioral health) needs, complicating the goal of connecting kids to the right

services in the right amount at the right time” (id. at 5).

       Obviously, it is not a question of knowing what is wrong but of doing something

about it.

                                              C.

                                 Current OPWDD Programs

       OPWDD no longer operates residential facilities for children with developmental

disabilities, as it still does for adults aged 21 and over.2 Instead, OPWDD has adopted a

service delivery model for children that is solely dependent on not-for-profit service

providers. For children who require services in a residence outside their homes, OPWDD

authorizes services through a third-party provider, coordinating with OPWDD regional

operating offices in specific geographic regions (see MHL § 13.17 [b]). In accordance with

this service model, OPWDD works with individuals and families to identify appropriate

providers in their region. In other words, OPWDD serves as a coordinator and referral



2
  According to respondents, the movement for least restrictive settings and community
integration led the State to close large government-run facilities. Now, the State operates
and certifies community-based residential programs in small facilities.
                                             - 11 -
                                            - 12 -                                    No. 28

service, at times providing crisis management (see id. § 13.15 [a]-[b]; id. § 13.17 [c]; 14

NYCRR § 619.2; 14 NYCRR § 635-16.1 et seq.). However, a child’s family or

representative is ultimately responsible for finding a provider. That task can be a challenge,

partly because providers are not legally compelled to accept any particular child, and partly

because, as respondents concede, in some regions (including where petitioner lives), there

is a scarcity of these services for children. As a consequence, some children are forced to

wait until a provider is eventually located. At times, when an appropriate residential

placement is unavailable, they remain confined in hospital emergency rooms; all the while,

they are segregated from the community and unable to access the medical services to which

they are entitled. Advocates have complained about this gap in services and noted how,

during this period of confinement, children are at risk of further deterioration of their

mental and emotional conditions.

       It is in the context of this reality that petitioner filed this action seeking judicial

review of the State’s alleged violations of her rights as a child with developmental

disabilities to approved Medicaid services.

                                              II.

                               Facts and Procedural History

       The majority summarizes the undisputed facts, and here I add or emphasize the facts

necessary to clarify the grounds for the allegations against the State respondents and the

merits of those claims.



                                            - 12 -
                                             - 13 -                                     No. 28

       Petitioner sought injunctive and declaratory relief from the respective State

commissioners of the OPWDD and the Department of Health (DOH) based on her status

as a Medicaid recipient and a child with complex developmental disabilities eligible for

medical services. She alleged that respondents violated state and federal law by failing to

assist and remedy her prolonged and medically unnecessary confinement in a general

hospital emergency room. According to petitioner, although respondent OPWDD had

approved community habilitation and respite services, which would have permitted her

discharge, the State had yet to provide these services and so she languished in the

emergency room, waiting for the State to find an available provider capable of addressing

her needs.

       She further asserted that habilitation services are legally defined as services

designed to provide general assistance to persons, in accordance with their individualized

service plan, to acquire and maintain those life skills that enable them to cope more

effectively with their environments (14 NYCRR 635-10.4 [b] [l]). These services are

directed toward acquiring, retaining, and improving the self-help, socialization and

adaptive skills necessary to reside successfully in home and community-based settings (id.

§ 635.10 [b] [l]). Respite is the provision of intermittent, temporary, substitute care of a

person with developmental disabilities on behalf of a primary care giver. It is a means of

providing relief from the responsibilities of daily caregiving (id. § 686.99 [ag]).

       Petitioner also alleged that “neither OPWDD nor any agency licensed by OPWDD

has indicated that it can offer to provide plaintiff with residential respite services” and that


                                             - 13 -
                                           - 14 -                                    No. 28

petitioner’s attending physicians and other treatment providers at the hospital “are of the

opinion that continuing to hold plaintiff[] in the hospital is inappropriate and detrimental

to her health and welfare.” Petitioner explained that, during her confinement in the

emergency room, she could not attend school and was “isolated from community

integration opportunities.” More broadly, she alleged that there are systemic deficiencies

on the part of OPWDD, which has failed to budget and plan to meet the needs of disabled

children facing crisis situations, and that her case is illustrative of a larger, system-wide

problem, wherein OPWDD is failing to meet the needs of similarly situated children with

disabilities in crisis. Petitioner asserted, among others, causes of action under the Mental

Hygiene Law, Medicaid Act, and the Americans with Disabilities Act and its implementing

regulations.

       Prior to the parties’ first appearance in Supreme Court on the petition, the State

respondents answered, admitting that the services petitioner would require—and which

OPWDD has approved and will fund—are community rehabilitation and respite services,

which are Medicaid-funded services. Respondents also admitted that no residential school

had accepted petitioner for admission and eight had denied her application. Respondents

submitted affidavits in opposition from an OPWDD and DOH official. The Deputy

Director of petitioner’s OPWDD regional office averred that OPWDD approved petitioner

for respite and community habilitation services, that it provides these and other services to

children with developmental disabilities generally through not-for-profit agencies, that the

regional office sent a referral to all OPWDD regional offices to seek a temporary placement


                                           - 14 -
                                           - 15 -                                    No. 28

for petitioner but no voluntary agency was able to accept her, and that outreach to OPWDD

State Operations for a temporary bed was similarly unsuccessful, as was a request to a local

nonprofit respite house.3 As the Deputy Director explained, the State’s model relies on

private providers to serve children with developmental disabilities, but most providers

serve adults and are not equipped to provide residential services to teenagers or children.

He admitted that “there is a dearth of providers” in petitioner’s region, and that OPWDD

would “continue to assist the various stakeholders in finding an appropriate placement” for

petitioner, but he noted that OPWDD was “not the only agency involved” and

recommended that “[p]ossible Foster Care placements should be explored, as well as

educational and mental health settings.” In her cursory submission, the Director of the

Division of Hospitals and Diagnostic and Treatment Centers of the State DOH averred that

DOH’s obligation is to assure that hospitals provide appropriate care, safe discharge plans,

and follow up and continuing care and that, because petitioner had not been discharged,

DOH “does not currently have an obligation to assist in this matter.”

       The hospital where petitioner was confined submitted memorandum of law in

support, confirming petitioner’s allegations that her case was not isolated. The hospital

asserted that before and after her prolonged stay in its emergency room, multiple other



3
  This provider submitted an amicus in support of petitioner, asserting that New York’s
Mental Hygiene Law clearly requires the provision of services to individuals with complex
mental and developmental disabilities and that the State create an “effective, integrated,
comprehensive system for the delivery of all necessary supports and services to all
individuals with developmental disabilities and [] create financing procedures and
mechanisms to support such . . . services” (Br. of Amicus Curiae The Arc New York at 5,
quoting MHL § 13.01 [emphasis added]).
                                           - 15 -
                                            - 16 -                                   No. 28

children found themselves similarly confined. Like petitioner, these children were in

desperate need of residential placements, given their severe medical issues, but a lack of

available space resulted in unconscionably prolonged stays. Multiple children, for instance,

languished in the hospital’s emergency room for over 100 days—during which time the

children were confined to locked rooms, entirely segregated from their communities,

including, in at least one case, the child’s school.

       After the petition was filed, petitioner was given a temporary residential placement

on a trial basis. Upon its review of the matter, Supreme Court acknowledged the “stark

reality that our state’s most vulnerable children alarmingly spend multiple months (or

longer) housed in hospital emergency rooms, notwithstanding the absence of any on-going

medical need, nor abuse/neglect within the home setting nor the immense efforts of family

members attempting to orchestrate a better life plan for their loved ones” (see 176 AD3d

24, 28 n 1 [3d Dept 2019], quoting Supreme Court’s unpublished decision). Nevertheless,

and although respondents did not file a motion to dismiss and no discovery was ordered,

Supreme Court dismissed the petition, finding no legal grounds for relief.

       During the pendency of petitioner’s appeal, after the expiration of the trial period,

the residential placement became permanent, ostensibly rendering the action moot (id. at

30 n 6). The Appellate Division invoked an exception to the mootness doctrine and

addressed the merits of petitioner’s claims (see id. at 37). The Appellate Division found

that petitioner “is not the first minor with special needs to be marooned for weeks or months

in an emergency room, as hospitals find themselves serving as the last resort for providing


                                            - 16 -
                                             - 17 -                                     No. 28

shelter to children in crisis” (id. at 27-28). However, the Court ultimately affirmed the

dismissal of the petition for lack of a legal remedy but clarified that its decision “should

not be misunderstood as condonation of the child’s prolonged and unnecessary

hospitalization or of respondents’ failure to provide her with appropriate assistance” (id. at

37). This Court granted petitioner leave to appeal (35 NY3d 912 [2020]).

       I agree that no court should condone what is essentially the warehousing of children

with disabilities, and certainly not because respondents’ service model depends on

admittedly scarce provider resources and underfunded budgets. Like the Appellate

Division and unlike the majority, I conclude that the mootness exception applies. On the

merits, petitioner has sufficiently stated several viable causes of action, and I would reverse

and remand for further proceedings on those claims.

                                              III.

                                     Standard of Review

       As a threshold matter, the question on appeal is whether petitioner has sufficiently

alleged viable causes of action, not whether she will eventually prevail on her claims. The

Appellate Division determined that respondents’ failure to file a separate motion to dismiss

meant that the applicable standard of review on appeal was not the facial sufficiency of

petitioner’s legal claims (see id. at 32 n 9). However, even if the Appellate Division

purportedly “address[ed] the merits of petitioner’s claims and d[id] not apply the standard

for a motion to dismiss for failure to state a claim,” it did so on a record devoid of any facts

beyond those asserted in the pleadings (id.). Thus, when determining that dismissal was
                                             - 17 -
                                           - 18 -                                     No. 28

warranted as a matter of law, the Court necessarily resolved a pure legal question to

conclude that “the pleading fails to state a cause of action” (CPLR 3211 [7]). Given that

analysis, the proper standard for evaluating the decision below turns on the facial

sufficiency of the claims (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]). Under that

standard, “the pleading is to be afforded a liberal construction . . . We accept the facts as

alleged in the complaint as true, accord plaintiffs the benefit of every possible favorable

inference, and determine only whether the facts as alleged fit within any cognizable legal

theory” (id. [emphasis added]).

                                            IV.

                                         Mootness

       “As a general principle, courts are precluded ‘from considering questions which,

although once live, have become moot by passage of time or change in circumstances’”

(City of New York v Maul, 14 NY3d 499, 507 [2010], quoting Matter of Hearst Corp. v

Clyne, 50 NY2d 707, 714 [1980]). “Nevertheless, we have consistently applied an

exception to the mootness doctrine, permitting judicial review, where the issues are

substantial or novel, likely to recur and capable of evading review” (Maul, 14 NY3d at

507; see also Chenier v Richard W., 82 NY2d 830, 832 [1993] [holding that an “appeal

should be retained (when) it satisfies the three critical conditions to the mootness

exception”]). Here, the issues raised are of substantial, statewide significance, involving

alleged failures in respondents’ provision of services for children with complex

developmental disabilities, and these issues are likely to recur but evade appellate review

                                           - 18 -
                                          - 19 -                                   No. 28

because placements may be found, as here, after extensive delay but before appellate

resolution. The mootness exception was intended for just such a case as this.

       I disagree with the majority that the mootness exception should not be applied here

because of “intervening material alterations of the service programs challenged in the

petition” (majority op at 4). In my view, respondents have failed to establish that these

actions have closed the alleged service gap and eliminated lengthy hospital confinements,

such that a decision on this appeal would have no real-world effect. Notably, respondents’

mootness argument has consistently depended on judicial acceptance of their allegations

that services are now seamlessly provided, even while they concede the shortage of

resources within their existing service model.

       Before the Appellate Division, OPWDD argued that it was establishing programs

that could have assisted petitioner and children in comparable circumstances (see 176

AD3d at 34 n 11 [“OPWDD represents that it is establishing two new programs that could

have assisted the child if they had been in effect then, and that these programs will help

other children in comparable circumstances. These include NYSTART (New York

Systemic,   Therapeutic,   Assessment,    Resources    and   Treatment),   which    offers

comprehensive resources to families of developmentally disabled children in crisis, and a

transitional residential program that OPWDD has cofounded with the Office of Mental

Health”]). In its briefing to this Court, respondents assert that the problems alleged by

petitioner were not likely to recur because an additional program—the Crisis Services for

Individuals with Intellectual and/or Developmental Disability (CSIDD)—now operates in


                                          - 19 -
                                            - 20 -                                    No. 28

conjunction with the preexisting NYSTART program, which they define as a community-

based crisis-intervention program. Respondents assert that CSIDD “will likely go a long

way toward addressing the needs of children with complex development disabilities who

face crisis situations that might otherwise require resident placements.” Respondents

further assert that 2017 statistics indicated that NYSTART significantly reduced

emergency room visits and psychiatric hospital admissions, and that annual reports for

April 2019 to March 2020 for two regions (neither of which were petitioner’s service

region), showed continued reductions in children’s admissions to the emergency room.

Respondents claim that the joint CSIDD/NYSTART program “assists individuals and their

caregivers in responding effectively to signs of impending crises and thereby enables them

to remain in their communities” and that it “has since proven that it too is highly successful

in reducing children’s hospitalizations.” According to respondents, OPWDD “advises” that

from April 1 to June 30, 2021, emergency room visits of CSIDD/NYSTART-served

children have been “significantly reduced” in the regions where it operates, that emergency

hospital visits have been reduced by half in these regions, and that “psychiatric admissions

have also been greatly reduced for children enrolled in the program,” with one region down

to one percent.

       These are promising statistics, but during the relevant time period, the prior

NYSTART and the CSIDD/NYSTART joint program did not operate in petitioner’s region

and thus they provide no track record of success in support of a mootness dismissal, at least

with respect to that region. Moreover, respondents have failed to contend with the


                                            - 20 -
                                           - 21 -                                     No. 28

statement from the Deputy Director of petitioner’s region that services for children like her

are scarce.4

       In any case, the State’s representations to this Court are not firm assertions that

timely service problems no longer exist but merely suggestions that things are improving,

which respondents claim is demonstrated by a reduction in hospitalizations. First, accepting

the accuracy of the statistics, almost all of these numbers represent hospitalizations during

the COVID-19 pandemic, and it is not obvious that the reductions are solely due to the

programs. Second, the CSIDD regulations recently became effective, in January 2021.

Those regulations address the establishment and responsibilities of a crisis support team.

Some of the CSIDD regulations requiring the assessment of individuals in crisis and the

provision of services, however, allow an amount of time to act that exceeds petitioner’s

initial two-week period of confinement that was the motivation for commencing this

challenge (see e.g. 14 NYCRR 635-16.5 [d] [5] [“The CSIDD treatment plan must be

drafted as soon as possible within thirty (30) days of the individual’s CSIDD referral”]; id.

[c] [3] [“The individual must be assessed no less frequently than every three months”]).

Although the regulations set forth the qualifications for providers of CSIDD, they do not

guarantee the existence of actual providers within the community. Indeed, the State fails to

identify a single provider under this program currently serving developmentally disabled



4
  Before granting leave, this Court inquired of the parties as to the effect of the new
programs on the mootness of the case. As petitioner noted in her response, crisis-prevention
programs would be of little use to children like petitioner, who have already experienced
a crisis and are no longer in their home communities but are, instead, languishing in
hospital emergency rooms.
                                           - 21 -
                                           - 22 -                                     No. 28

children like petitioner in her region. And while respondents’ November 8, 2021,

submission to this Court states that OPWDD advised that it had tentatively awarded an

application to provide services in Oliviah CC’s region, it appears the application was not

finally approved, as no provider for this region was mentioned at oral argument or listed

on the OPWDD website (see Crisis Services, OPWDD, https://opwdd.ny.gov/contact-us

[last accessed Apr. 4, 2022] [indicating “Region 2- CSIDD Provider in Development

Phase”]). That is far from the type of change in status that might support dismissal of this

action as moot.

       The bottom line is: no service providers, no service. Such was the situation in

existence when petitioner was taken to the hospital and was, in fact, why she was confined

to the emergency room. The State’s representations here are thus wholly insufficient to

establish that the problems alleged in the petition have been resolved such that the issues

challenged herein will not recur in the future. Without factual development, we cannot

presume that these programs will fare any better than the referral program challenged in

the petition—and they may create additional, as-yet-unidentified problems, as they are

untested in a region with a severe shortage of providers and thus lack an established service

protocol to build on. If these representations sufficed, then nothing more than unproven

statements that the problem has been taken care of would be enough to render challenges

moot and avoid judicial review of alleged statutory violations (cf. W. Alabama Women’s

Ctr. v Williamson, 900 F3d 1310, 1328 [11th Cir 2018] [“Mid-litigation assurances are all

too easy to make and all too hard to enforce”]). We should be particularly cautious when


                                           - 22 -
                                            - 23 -                                     No. 28

the claims involve allegations of prolonged delays in the provision of services that place

the health and well-being of children in jeopardy.5

       Respondents did not develop a record below of actual, successful changes to the

aspects of the service model that allegedly resulted in the confinement of children with

complex developmental disabilities to hospital emergency rooms; instead, they relied on

legal arguments that petitioner was not entitled to relief as a matter of law. I would invoke

the mootness exception and, as such, I now turn to the merits of petitioner’s claims.

                                              V.

                                 State Mental Hygiene Law

       Petitioner claims she has a statutory right to appropriate treatment under the Mental

Hygiene Law. Specifically, the third and fourth causes of action allege, respectively, that

OPWDD violated its duty to petitioner by failing to provide her with services she was

entitled to under the MHL and that OPWDD and DOH’s refusal to deliver certain




5
  Respondents alternatively assert that petitioner’s situation is factually specific and unique
and thus unlikely to recur. The majority does not dismiss on that ground and the Appellate
Division rejected that argument. For its part, the majority’s mootness analysis is predicated
entirely on the promulgation of the CSIDD regulations during the pendency of the appeal
(see majority op at 4), while the Appellate Division found all three criteria for the mootness
exception satisfied here, even as it acknowledged the NYSTART program (176 AD3d at
30-31 & 34 n 11). On the merits, respondents’ “uniqueness” claim is belied by the record,
which includes references to other children with developmental disabilities who endured
longer hospitalizations than petitioner, and OPWDD’s admission that these confinements
are a consequence of the lack of appropriate service providers.
                                            - 23 -
                                             - 24 -                                    No. 28

Medicaid-funded services was arbitrary, capricious, and contrary to law. 6 The Appellate

Division treated these claims as a demand for relief in the nature of mandamus to compel

because petitioner did “not challenge any administrative determination by OPWDD, but

instead challenges its alleged omissions to act [and] [a]s such, mandamus to compel is

petitioner’s ‘sole available remedy’” (176 AD3d at 33, citing New York Civ. Liberties

Union v State of New York, 4 NY3d 175, 183-184 [2005]). The Appellate Division

concluded that mandamus was unavailable because the court had no power to intervene in

OPWDD’s discretionary policy choice of how to deliver community habilitation and

respite services to disabled children (see id. at 34).

       Petitioner claims that the Appellate Division misconstrued her causes of action,

which should be read as asserting that the MHL requires OPWDD and DOH to provide

services to individuals with developmental disabilities, like petitioner, and that respondents

recognized her right to those services but simply failed to provide them. Petitioner relies

on MHL § 33.03 (a), which states that “[e]ach patient in a facility and each person receiving

services for mental disability shall receive care and treatment that is suited to [their] needs

and skillfully, safely, and humanely administered with full respect for [their] dignity and

personal integrity.” Petitioner also relies on MHL § 13.07 (c), which states that

              “[OPWDD] shall have the responsibility for seeing that
              persons with developmental disabilities . . . are provided with
              services including care and treatment, that such services are of
              high quality and effectiveness, and that the personal and civil
              rights of persons receiving such services are protected. The

6
 Petitioner abandoned her first cause of action for article 70 habeas relief and her second
cause of action alleging violations of DOH regulations.
                                             - 24 -
                                          - 25 -                                   No. 28

              services provided shall seek to promote and attain
              independence, inclusion, individuality and productivity for
              persons with developmental disabilities.”
       Mandamus to compel “is an extraordinary remedy that is available only in limited

circumstances” (Alliance to End Chickens as Kaporos v New York City Police Dept., 32

NY3d 1091, 1093 [2018] [internal quotation and citations omitted]). A petitioner seeking

mandamus to compel “must have a clear legal right to the relief demanded and there must

exist a corresponding nondiscretionary duty on the part of the administrative agency to

grant that relief” (Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77

NY2d 753, 757 [1991]). Additionally, mandamus “will not be awarded to compel an act in

respect to which [a public] officer may exercise judgment or discretion” (Alliance to End

Chickens as Kaporos, 32 NY3d at 1093 [internal quotations and citation omitted]).

Specifically, a public official’s act will be deemed discretionary—and thus, beyond the

reach of an action seeking mandamus to compel—when it “involves the exercise of

reasoned judgment which could typically produce different acceptable results” (Tango v

Tulevech, 61 NY2d 34, 41 [1983]).

       The third cause of action sought petitioner’s immediate discharge to an appropriate

community habilitation placement and respite services, as approved by OPWDD during

her hospital confinement. That demand for relief is in the nature of mandamus to compel

and was not available here, where OPWDD was exercising discretion in determining how

to ensure she received the services.




                                          - 25 -
                                           - 26 -                                    No. 28

       Petitioner separately claims that her fourth cause of action properly alleged an

article 78 claim that OPWDD’s decision-making was arbitrary, capricious, and contrary to

law. She is correct. Despite respondents’ contention that arbitrary and capricious review is

unavailable, petitioner’s cause of action sought review of the State’s failure to provide

Medicaid services that were already in the State’s approved plan and which OPWDD

acknowledged petitioner was entitled to receive. In other words, petitioner alleged that

respondents’ failed attempts to ensure that those services were provided to her, in

accordance with their existing service model—a process which resulted in a lengthy,

unnecessary confinement in the emergency room—were arbitrary, capricious, and

inconsistent with the MHL. That claim is not a request to compel a particular action but

rather one for judicial pronouncement that the path taken by respondents fails to comply

with state law.7 If the court agreed with petitioner, respondents would have had an

opportunity to develop a legally acceptable delivery model that avoids the lengthy

confinements challenged here. Therefore, this cause of action should not have been

dismissed.

                                            VI.

                                       Medicaid Act




7
  Respondents argue that petitioner did not expressly allege a private right of action under
the MHL. The Appellate Division did not address this contention. Given the dismissal at
the pleading stage and the underdevelopment of this argument, I would remit for
consideration of that issue.
                                           - 26 -
                                            - 27 -                                    No. 28

       Petitioner asserted a cause of action under the federal Medicaid Act’s “reasonable

promptness” provision, based on her lengthy hospital confinement while she waited for

State-approved Medicaid services. The Medicaid Act imposes various requirements on

participating states, including that “[a] State plan for medical assistance must . . . provide

that all individuals wishing to make application for medical assistance under the plan shall

have opportunity to do so, and that such assistance shall be furnished with reasonable

promptness to all eligible individuals” (42 USC § 1396a [a] [8]). The Appellate Division

did not consider the merits of petitioner’s claim because the Court concluded that this

provision does not create a private right of action, relying in part on Armstrong v

Exceptional Child Center, Inc. (575 US 320 [2015]).

       The Medicaid Act does not contain an express private right of action, so the question

is whether one may be implied. The statutory language and relevant caselaw support

finding a private right of action for persons like petitioner, the individual statutory

rightsholders and direct beneficiaries of Medicaid funds and services.8

       In Blessing v Freestone, the United States Supreme Court set forth a three-factor

test to determine whether a right of action may be implied:

              “First, Congress must have intended that the provision in
              question benefit the plaintiff. Second, the plaintiff must
              demonstrate that the right assertedly protected by the statute is
              not so vague and amorphous that its enforcement would strain
              judicial competence. Third, the statute must unambiguously
              impose a binding obligation on the States. In other words, the

8
  Petitioner alleged that she was a Medicaid recipient, and that assertion is not disputed by
respondents.
                                            - 27 -
                                            - 28 -                                    No. 28

              provision giving rise to the asserted right must be couched in
              mandatory, rather than precatory, terms” (520 US 329, 340-
              341 [1997] [internal quotation marks and citations omitted]).
In Blessing, mothers of children who were eligible for state child support services under

the federal Social Security Act sued the director of a state child support agency. They

alleged that the state had not substantially complied with the federal law as a result of

systemic defects in the state’s child support services. These defects resulted in the failure

of the agency to obtain the child support payments to which the plaintiffs’ children were

entitled, notwithstanding the mothers’ compliance with statutory requirements and their

good faith efforts to cooperate with the agency, thereby violating the mothers’ rights under

the statute. (See id. at 332-333). The Supreme Court concluded that the plaintiffs had not

“identif[ied] with particularity the rights they claimed,” noting that it was “impossible to

determine whether [the federal law at issue], as an undifferentiated whole, gives rise to

undefined ‘rights’” (id. at 342). Furthermore, the relief the plaintiffs sought—that the state

bring its agency into substantial compliance with the requirements of the federal law—

evinced a misunderstanding of the purpose of those requirements, which were “not

intended to benefit individual children and custodial parents” but rather served as a

“yardstick” for the federal government to assess a state’s compliance with its programs (id.

at 343).

       Thereafter, in Gonzaga University v Doe, the Court considered whether a student

may sue a private university to enforce provisions of the federal Family Educational Rights

and Privacy Act (FERPA) of 1974—enacted under Congress’s spending power—which

prohibits funding for any educational institutional that discloses information about a
                                            - 28 -
                                            - 29 -                                   No. 28

student without the student’s or their parents’ consent (536 US 273, 276-278 [2002]). The

Court concluded that FERPA’s non-disclosure provisions “entirely lack the sort of rights-

creating language critical to showing the requisite congressional intent to create new

rights,” specifically noting that, in contrast to the terminology of Titles VI and IX,

FERPA’s provisions are not “individually focused” but instead “speak only to the Secretary

of Education” (id. at 287).

       The Court also rejected the student’s alternative argument that the statutory rights

were enforceable by 42 USC § 1983, expressly rejecting the notion that some less rigorous

standard—based on whether the statute confers a benefit rather than a right—applies to

actions under section 1983. Finding some confusion in the lower courts which had adopted

the view that Blessing permitted enforcement of a statute under section 1983 so long as the

plaintiff is within the statute’s zone of interest, the Court harmonized the test adopted in

Blessing with its application to section 1983 claims.9 The Court explained that section 1983

does not provide a free-standing claim. Instead, there must be a separate basis for a

plaintiff’s right of action:

               “We now reject the notion that our cases permit anything short
               of an unambiguously conferred right to support a cause of
               action brought under § 1983. Section 1983 provides a remedy
               only for the deprivation of ‘rights, privileges, or immunities
               secured by the Constitution and laws’ of the United States.
               Accordingly, it is rights, not the broader or vaguer ‘benefits’
               or ‘interests,’ that may be enforced under the authority of that
               section. This being so, we further reject the notion that our
               implied right of action cases are separate and distinct from our

9
  The decision also ensures the legal analytic distinction between a plaintiff’s individual
“standing to sue” and a statutory right of action.
                                            - 29 -
                                           - 30 -                                     No. 28

              § 1983 cases. To the contrary, our implied right of action cases
              should guide the determination of whether a statute confers
              rights enforceable under § 1983” (id. at 283).
As this analysis makes clear, the first Blessing factor requires a determination of whether

the statutory language is intended to confer individual rights upon a class of beneficiaries

(see Waskul v Washtenaw County Community Mental Health, 979 F3d 426, 447 [6th Cir

2020]).

       Contrary to the Appellate Division’s view, the analysis in Armstrong does not

inexorably lead to the conclusion that no private right of action may be gleaned from the

reasonable promptness provision’s language. In Armstrong, the plaintiffs were providers

of habilitation services to Medicaid-eligible individuals, who contended that the state

agency responsible for administering the Medicaid plan violated section 1396a (a) (30) (A)

of the Medicaid Act by reimbursing such providers at a lower rate than permitted under the

statute. The Armstrong Court rejected the plaintiffs’ theory that they had a private right of

action to enforce that provision of the Medicaid Act, either under the Supremacy Clause or

in equity. The Court noted that the providers did not assert that the Medicaid Act was a

source for a cause of action, but nevertheless went on to state, in dicta, that section 1396a

(a) (30) (A) “lacks the sort of rights-creating language needed to imply a private right of

action” (Armstrong, 575 US at 331). Specifically, the provision was “phrased as a directive

to the federal agency charged with approving state Medicaid plans, not as a conferral of

the right to sue upon the beneficiaries of the State's decision to participate in Medicaid”

(id.). Further weighing against a right of action by implication was the federal



                                           - 30 -
                                             - 31 -                                     No. 28

government’s authority to withhold funds as a penalty for statutory violations, and “the

judicially unadministrable nature of the [provision]’s text” (id. at 328).

       Here, petitioner—like all other Medicaid-eligible, developmentally disabled

children approved for specific services—satisfies the first Blessing factor because she has

a statutory right to those services as a direct beneficiary of the Medicaid program and the

State’s plans. She is thus distinguishable from the plaintiffs in Armstrong, whom the Court

described as “mere incidental beneficiaries” and who were thus not the intended

rightsholders under the Medicaid program (id. at 332). In contrast, the reasonable

promptness provision is “focus[ed] on individual entitlements, requiring . . . that all eligible

individuals[’] assistance be furnished reasonably promptly . . . This is the kind of

individually focused terminology that unambiguously confer[s] an individual entitlement

under the law” (Waskul, 979 F3d at 447 [citation and quotation marks omitted]). Petitioner

also satisfies the second factor because her right to reasonably prompt services is not “so

“‘vague and amorphous’ that its enforcement would strain judicial competence” (Blessing,

520 US at 340-341, quoting Wright v City of Roanoke Redevelopment and Hous. Auth.,

479 US 418, 431-432 [1987]). The terms “reasonably” and “prompt” are well known to

courts, and the judiciary is regularly called upon to consider whether actions are

“reasonable” and if a party’s failure to act has led to unacceptable delay causing harm (see

e.g. Virginian R. Co. v. Railway Employees, 300 US 515, 550 [1937] [“(W)hether action

taken or omitted is . . . reasonable, (is an) everyday subject() of inquiry by courts”]; First

Fin. Ins. Co. v Jetco Contr. Corp., 1 NY3d 64, 66 [2003] [determining that a 48-day delay


                                             - 31 -
                                           - 32 -                                    No. 28

in notifying a policyholder of denial of coverage is unreasonable as a matter of law under

Insurance Law § 3420 (d)]; People v Wells, 24 NY3d 971, 973 [2014] [determining

whether a period of delay was reasonable for speedy trial purposes]).

       As for the third factor, the provision’s language is mandatory rather than precatory,

as it uses the traditional terms of a command: “A State plan for medical assistance must . .

. provide that all individuals wishing to make application for medical assistance under the

plan shall have opportunity to do so, and that such assistance shall be furnished with

reasonable promptness to all eligible individuals” (42 USC § 1396a [a] [8] [emphases

added]). Given such language, an implied right of action has in fact been recognized by

several federal circuits (see e.g. Waskul, 979 F3d 426; Romano v Greenstein, 721 F3d 373

[5th Cir 2013]; Doe v Kidd, 501 F3d 348, 356-357 [4th Cir 2007], holding reaffd in Doe v

Kidd, 419 Fed Appx 411 [4th Cir 2011]; Sabree ex rel. Sabree v Richman, 367 F3d 180

[3d Cir 2004]; Bryson v Shumway, 308 F3d 79 [1st Cir 2002]; Doe ex rel. Doe v Chiles,

136 F3d 709 [11th Cir 1998]).10




10
   Petitioner did not cite to section 1983, but, as the Supreme Court has held, “[o]nce a
plaintiff demonstrates that a statute confers an individual right, the right is presumptively
enforceable by § 1983” (Gonzaga, 536 US at 284). Thus, on remittal, petitioner could have
requested that the court convert the special proceeding to an action (see CPLR 103 [c];
Matter of Phalen v Theatrical Protective Union No. 1, 22 NY3d 34, 41 [1968]) and moved
for leave to amend the petition to include an express claim under section 1983 (see CPLR
3025; Davis v S. Nassau Communities Hosp., 26 NY3d 563, 580 [2015] [“As a general
rule, leave to amend a pleading should be freely granted in the absence of prejudice to the
nonmoving party where the amendment is not patently lacking in merit”] [quotation marks
and citation omitted]).
                                           - 32 -
                                            - 33 -                                     No. 28

       It is true that the federal government could withhold funds to enforce the reasonable

promptness provision, but that is a severe penalty, one commonly included in many federal

benefits statutes and not lightly imposed. Withholding of funds occurs after extensive

investigation establishing violative conduct, and after the governmental recipient has

refused warnings to comply. (See generally 42 USC § 1396c.) No such investigation has

been announced here and no federal money has been withheld despite the years of

complaints about the State’s failure to properly serve people with disabilities. Further, as

Justice Sotomayor explained in her dissent in Armstrong, withholding of federal Medicaid

funds, which are intended to ensure the availability of services, is not always “a particularly

effective means for redressing a State’s violations,” because reduction of federal funds

“will often be self-defeating” (575 US at 342 [Sotomayor, J., dissenting]). As amici Former

HHS Officials explained in Armstrong, a “state’s non-compliance creates a damned-if-you-

do, damned-if-you-don’t scenario where the withholding of state funds will lead to

depriving the poor of essential medical assistance” (id., quoting Brief for Former HHS

Officials as Amici Curiae at 18, available at 2014 WL 7366055).11

       In any case, as the Supreme Court has stated, authorization of federal withholding

of funds alone does not establish an intention against a private right of action (see id. at

329 [“The provision for the Secretary’s enforcement by withholding funds might not, by



11
   Respondents also note that Congress has provided for fair hearings for individuals
seeking to challenge certain determinations regarding their eligibility for Medicaid or
changes to their services (see 42 CFR § 431.220 [a] [1]). But, as petitioner points out in
response, delays in the provision of services that both the Medicaid recipient and the State
agree are appropriate do not afford a basis for a fair hearing (id.)
                                            - 33 -
                                             - 34 -                                     No. 28

itself, preclude the availability of equitable relief”]), and the provision here does not suffer

from the additional problem of being unadministrable. Compared to the provision in

Armstrong, which imposed requirements on state Medicaid plans that entailed significant

discretion (see id. at 328 [“It is difficult to imagine a requirement broader and less specific

than § 30 (A)’s mandate that state plans provide for payments that are ‘consistent with

efficiency, economy, and quality of care,’ all the while ‘safeguard(ing) against unnecessary

utilization of . . . care and services’”]), the provision at issue here—far from requiring

“enforcement of [a] judgment-laden standard” (id.)—turns on a determination of a single

criterion: the time it takes to provide services. As I have explained, courts are well

positioned to render a determination on compliance with this requirement. Thus, the

Armstrong analysis does not foreclose but rather supports a private right of action by

implication for violations of the reasonable promptness provision.

                                              VII.

                                Americans with Disabilities Act

          Petitioner asserted two causes of action, alleging that respondents violated the ADA

by failing to comply with its implementing regulations. Neither cause of action should have

been dismissed at this stage of the litigation, as petitioner has alleged viable claims for

relief.

                                               A.

                                   The Integration Mandate


                                             - 34 -
                                            - 35 -                                     No. 28

       Petitioner’s sixth cause of action alleges that respondents violated the so-called

integration mandate, which requires that “[a] public entity shall administer services,

programs, and activities in the most integrated setting appropriate to the needs of qualified

individuals with disabilities” (28 CFR 35.130 [d]). Respondents counter that the

regulations prohibit denial of an existing service and do not demand the creation of a new

service to allow integration of a disabled individual. According to respondents, because

petitioner seeks delivery of services by state employees rather than private providers, she

demands relief in contravention of the regulatory mandate, which does not require this type

of alteration of the State’s delivery model. The Appellate Division agreed.

       Respondents’ arguments, and the reasoning below, rest on a misunderstanding of

petitioner’s challenge to respondents’ service delivery model, generally, and its cause of

action based on the integration mandate, specifically, which charged respondents with

violations based on the failure to deliver services that the State itself determined petitioner

was entitled to receive. Respondents’ only argument is that they did their best to try and

secure those services, given the shortage of available providers in her region. Petitioner

claims that the State cannot avoid its obligations under the law by shifting the blame to the

lack of local providers. Regardless of whether petitioner ultimately prevails, she has

certainly alleged a viable claim for relief, since it is for the courts to determine whether

respondents’ failure to address this gap in service violates the law invoked by petitioner.

       In Olmstead, the Supreme Court deferred to the Department of Justice’s long-

established interpretation that unjustified, institutional isolation is discrimination based on


                                            - 35 -
                                              - 36 -                                  No. 28

disability, in violation of the ADA (see 527 US at 599). This interpretation reflects an

understanding that,

                  “confinement in an institution severely diminishes the
                  everyday life activities of individuals, including family
                  relations, social contacts, work options, economic
                  independence, educational advancement, and cultural
                  enrichment . . . Dissimilar treatment correspondingly exists in
                  this key respect: In order to receive needed medical services,
                  persons with mental disabilities must, because of those
                  disabilities, relinquish participation in community life they
                  could enjoy given reasonable accommodations, while persons
                  without mental disabilities can receive the medical services
                  they need without similar sacrifice” (id. at 600-601 [citation
                  omitted]).
The Court went on to hold that Title II of the ADA requires that states “provide community-

based treatment for persons with mental disabilities when the State’s treatment

professionals determine that such placement is appropriate, the affected persons do not

oppose such treatment, and the placement can be reasonably accommodated, taking into

account the resources available to the State and the needs of others with mental disabilities”

(id. at 607).12

       More recently, in Davis v Shah, the Second Circuit applied the requirements of the

integration mandate to prohibit different treatment of classes of Medicaid-eligible

recipients. Davis was a challenge to New York State’s choice to limit coverage for




12
  DOJ has concluded that the reasoning and holding in Olmstead applies equally to persons
“at serious risk of institutionalization or segregation” (Davis v Shah, 821 F3d 231, 262 [2d
Cir 2016], quoting US Dept of Justice, Statement of the Department of Justice on
Enforcement of the Integration Mandate of Title II of the Americans with Disabilities Act
and Olmstead v. L.C.).
                                              - 36 -
                                           - 37 -                                     No. 28

medically necessary orthopedic footwear and compression stockings, which minimized the

risk of extended hospitalization or institutionalization, to patients with certain identified

medical conditions (821 F3d at 264). The restricted coverage was a cost-cutting measure,

which saved the State millions of dollars (id. at 241). The Second Circuit reasoned that

even if it was the State’s discretionary choice to cover these items, once the State chose to

do so it was obligated “to provide those services in a nondiscriminatory manner under the

ADA” (id. at 264). While a court’s role is not to decide whether the service must be

provided, a court must “determine whether New York discriminates on the basis of a . . .

disability with regard to the benefits it does provide” (Rodriguez v City of New York, 197

F3d 611, 619 [2d Cir 1999]). The State’s choice to cover some patients but not others was

disability discrimination because the restriction was based on their medical condition

(Davis, 821 F3d at 261-262).

       Olmstead and Davis support petitioner’s claim that she alleged a viable cause of

action under the integration mandate. The petition alleges, and respondents do not dispute,

that the State approved community habilitation and respite services for petitioner and that

the point of contention is the unnecessary hospitalization pending delivery of those

services. Indeed, the litigation was commenced to end petitioner’s emergency room

confinement and secure her discharge, precisely so that she could access those services.

Petitioner sufficiently alleged that respondents violated the integration mandate by creating

a model with a service delivery gap that results in the extended confinement of children, a

gap not experienced by either adults with developmental disabilities or children who do


                                           - 37 -
                                            - 38 -                                    No. 28

not have complex developmental disabilities. After falling into such a gap,

developmentally disabled children fail to receive services “in the most integrated setting

appropriate to their needs” (28 CFR 35.130 [d]).

       Respondents argue that they complied with Olmstead and the integration mandate.

Perhaps they have—although that is hard to square with respondents’ concession that they

did not provide the required services for at least a month, during which petitioner was

confined in an emergency room, segregated from her community in exactly the way that

the integration mandate seeks to avoid. In any case, whether respondents have complied

cannot be decided without factual development. Respondents also argue that Davis is

distinguishable because, there, the state was not required to create a benefit but merely to

provide an existing benefit. Respondents’ argument depends on the same mistaken

assumption that, as a matter of law, petitioner seeks a new service. But petitioner asserts

only that the State must provide her the community habilitation and respite services it has

already approved and which are available and regularly provided to adults with

developmental disabilities without the lengthy confinements in hospitals experienced by

children on account of their complex developmental disabilities.

       Respondents assert that petitioner demands more than the law requires because a

state is not required to fundamentally alter its services and programs. It is true that, since

Olmstead, federal courts have concluded that a state is not obligated “to create new services

in order to enable an institutionalized individual to live in a more integrated setting”

(Radaszewski ex rel. Radaszewski v Maram, 383 F3d 599, 609 [7th Cir 2004], citing


                                            - 38 -
                                           - 39 -                                    No. 28

Rodriguez, 197 F3d at 615-616). However, these questions—whether the provision of

community habilitation and respite services to petitioner and other children with

developmental disabilities could not be provided through a reasonable accommodation, or

if that would require a fundamental alteration of the State’s service model—are not pure

questions of law that can be decided against petitioner at this stage of the litigation, as

respondents and the Appellate Division conclude.

       First, the answer to that question requires a determination based on a factual record.

For example, there has been no factual development to assess respondents’ assertions that

OPWDD worked diligently to facilitate petitioner’s discharge and find her a temporary

placement, and that it was thwarted in its efforts solely because there were no available

providers. No party disputes the scarcity of provider resources for children with complex

developmental disabilities in petitioner’s region. Whether there was an available

accommodation, however, is unknown.13 It may be the case that an accommodation is

available within the parameters of respondents’ service model or without a fundamental

alteration to its private provider model. However, that can only be determined after

discovery on these issues.




13
    This is a particularly odd argument for the State to make given respondents’ current
claim that the newly expanded CSIDD program will avoid lengthy delays in service
delivery in petitioner’s region. The state cannot have it both ways, on the one hand arguing
that, at the time petitioner was confined to an emergency room for over a month, it did all
it could do under its private service model and then relying on expansion of the same basic
model to argue lengthy unnecessary hospitalizations will not recur. It may be that the
expanded CSIDD program is an accommodation that does exactly what the State claims,
but that determination requires a record to support it.
                                           - 39 -
                                            - 40 -                                     No. 28

       Second, petitioner need not plead nor prove that the relief she seeks cannot be

granted without a fundamental alteration to the State’s services or programs. Respondents’

assertion of a fundamental alteration is an affirmative defense that they must establish, and

which should not serve as a basis for dismissal at the pleading stage (see Olmstead, 527

US at 607 [Stevens, J., concurring] [“If a plaintiff requests relief that requires modification

of a State's services or programs, the State may assert, as an affirmative defense, that the

requested modification would cause a fundamental alteration of a State’s services and

programs”]). As the Seventh Circuit held in Radaszewski, “so long as it is possible for the

plaintiff to show that the services [they] seek[] to receive . . . are, in substance, already

provided” in a comparable form, “the State is not entitled to judgment on the pleadings”

based on this defense (383 F3d at 611; see also J.D. ex rel. Doherty v Colonial

Williamsburg Found., 925 F3d 663, 676 [4th Cir 2019] [noting that defendant bears the

burden of establishing that a reasonable accommodation would require a fundamental

alteration and, when there is a dispute of material facts as to this question, it must be

resolved by the fact-finder]). Respondents did not carry this burden below, relying instead

on its assertion that the pleading must be read as demanding but one remedy—that

OPWDD employees provide the necessary services—which, according to respondents,

constitutes a fundamental alteration of their service delivery model. That plainly

misunderstands the nature of this litigation. There is no service delivery model to alter if

there is no service actually provided. What petitioner alleged was that the State’s efforts

under its existing model failed to provide petitioner with the services the State had

approved, without extensive delay and confinement, and which would have been available

                                            - 40 -
                                            - 41 -                                     No. 28

to a developmentally disabled adult without such lengthy segregation and the harms that

flow from it. The burden is on respondents to show that the only way to accommodate

petitioner would fundamentally alter the State’s service model. For her part, petitioner did

all that is legally required of her at this stage of the litigation: she pleaded the failure to

deliver services in a timely fashion, which resulted in her unnecessary and lengthy

confinement in a hospital emergency room, a segregated environment at odds with the

integration mandate. Thus, this cause of action should not have been dismissed.

                                              B.

             New York’s Methods of Administration of its Medicaid Program

       Petitioner’s seventh cause of action asserts that respondents administer the Medicaid

program in violation of the ADA. She invokes 28 CFR 35.130 (b) (3), which provides that

a “public entity may not, directly or through contractual or other arrangements, utilize

criteria or methods of administration” that foster discrimination against individuals with

disabilities. The Appellate Division concluded there was no improper administration of the

Medicaid HCBS waiver program because petitioner’s extended confinement was due to

OPWDD’s service model and the lack of local private providers, which petitioner did not

allege was caused by discrimination (see 176 AD3d at 37).

       The facts alleged by petitioner, and not disputed by respondents, are that

respondents’ service delivery model results in extended periods of confinement for children

with complex developmental disabilities, during which they do not receive the Medicaid

services to which they are entitled. Those services are necessary for their health and
                                            - 41 -
                                            - 42 -                                     No. 28

wellbeing and are essential to ensuring their ability to live in the community rather than in

institutional settings. Petitioner alleges that those services were not available to petitioner

without extended delay because of the lack of private providers and that respondents failed

to address this gap in service delivery administratively. Thus, the petition asserted that

respondents’ administration of the Medicaid program has the “effect of defeating or

substantially impairing accomplishment of the objectives of the public entity’s program

with respect to individuals with disabilities” (28 CFR 35.130 [b] [3] [ii]). The claim is

based on disparate effect—which is prohibited under the regulation—not intentional

discrimination, as the Appellate Division held. Therefore, the cause of action should not

have been dismissed.

                                            VIII.

       The Appellate Division should be reversed and the matter remitted to allow for

consideration of petitioner’s causes of action (with the exception of her third cause of

action under the MHL) on a properly developed record. Contrary to the State’s contention,

it cannot avoid petitioner’s claims that respondents have failed to comply with their

obligations under state and federal law simply by categorizing those alleged failures as

unreviewable “policy” choices. Respondents are plainly entitled to make policy decisions

as to how to provide Medicaid services in New York, and some of those decisions may

indeed be beyond a court’s power to review. However, respondents cannot implement their

policy choice—here, delivery of Medicaid services to children with complex

developmental disabilities—by administering the program in such a way as to leave


                                            - 42 -
                                           - 43 -                                     No. 28

significant gaps in service delivery, a gap that results in the very confinement that federal

and state law is designed to replace with community-based services. That is all the more

true when, according to petitioner, those gaps may be amenable to a resolution that would

not otherwise disturb the State’s general policy of providing these services. Put another

way, respondents cannot assert that they made a decision that results in confinement of

disabled children for extended periods of time—in violation of the service plan—and then

shield that choice from judicial review of its legality. Respondents cannot ignore the

allegations, nor the findings in the courts below, that their Medicaid program fails these

children by arguing that the law puts no responsibility on their shoulders—as the ones who

created and implement the program—to address those failures.

       I dissent.




Appeal dismissed, without costs, upon the ground that the issues presented are moot, in a
memorandum. Chief Judge DiFiore and Judges Garcia, Wilson, Singas, Cannataro and
Troutman concur. Judge Rivera dissents in an opinion.

Decided April 21, 2022




                                           - 43 -